Citation Nr: 1105979	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include adjustment disorder with depressed mood 
and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for trench foot.

3.  Entitlement to service connection for a cardiovascular 
disease, to include hypertension, to include as a result of 
exposure to herbicides.

4.  Entitlement to service connection for Grave's Disease, to 
include overactive thyroid and radiation treatment, to include as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  The hearing transcript 
is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  Thus, 
although the RO has adjudicated the Veteran's claims for 
entitlement to service connection for an adjustment disorder with 
depressed mood and entitlement to service connection for PTSD 
separately, the Board has combined the claims and rephrased the 
issue as entitlement to service connection for a psychiatric 
disability, to include an adjustment disorder with depressed mood 
and PTSD.

The issues of entitlement to service connection for a psychiatric 
disability, to include adjustment disorder with depressed mood 
and PTSD and entitlement to service connection for a 
cardiovascular disease, to include hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to herbicides.

2.  Trench foot was incurred as a result of active duty in 
Vietnam.

2.  Grave's disease, to include overactive thyroid and radiation 
treatment was not present in service or until years thereafter, 
and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Trench foot was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

2.  Grave's disease, to include overactive thyroid and radiation 
treatment was not incurred or aggravated during active duty, and 
its incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  With regard to the claim 
for service connection for trench foot, in view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter sent in October 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection 
for Grave's disease.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim, in 
the October 2008 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim, as was done here.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The medical evidence of record shows that the Veteran has been 
found to have Grave's disease and an overactive thyroid.  The 
Veteran contends that he was exposed to herbicides while serving 
in Vietnam.  As discussed below, his exposure to herbicides in 
Vietnam is conceded, however, there is no competent evidence that 
his Grave's disease or thyroid disorder may be related to 
exposure to herbicides in Vietnam or to any other disease or 
injury in service.  The Veteran has not reported a continuity of 
symptomatology beginning in service.  His assertion that Graves's 
disease is the result of herbicide exposure or hypertension is 
insufficient to trigger VA's duty to provide an examination.  See 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a veteran's 
assertion that one condition was caused by another is 
insufficient to trigger VA's duty to provide an examination).  
Accordingly, a medical examination or opinion is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post- 
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

The provisions of 38 U.S.C.A. § 1116(a) (West 2002) provide 
presumptive service connection on the basis of herbicide exposure 
for specified diseases manifested to a degree of 10 percent 
within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each additional 
disease that the Secretary determines in regulations prescribed 
under this section warrants a presumption of service-connection 
by reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period (if 
any) prescribed in such regulations in a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

The Veteran's diagnosed Grave's disease and overactive thyroid is 
not among the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide agent, 
and (B) the occurrence of the Veteran's Grave's disease or 
overactive thyroid in humans.  See 38 C.F.R. § 3.309(e).

Trench Foot

Service treatment records are negative for any evidence of trench 
foot or any other skin disability.  

The Veteran served in Vietnam and VA has conceded that he engaged 
in combat.  His report of having problems with his feet in 
service is credible and consistent with the circumstances of his 
service.  Even though there is no official report of him having 
problems with his feet in service, an in-service disease or 
injury is also conceded.  See 38 U.S.C.A. § 1154(b).

The post-service medical evidence of record shows that the 
Veteran was noted to have a pustular, vesicular legion on the 
feet and diagnosed with trench foot during VA outpatient 
treatment in September 2008.  He has also been noted to have a 
primary medical history of dermatitis.  See outpatient treatment 
records from the VA Medical Center in Louisville, Kentucky dated 
from September 2008 to November 2008.  Private treatment records 
from DB, MD dated from July 2003 to February 2008 also show that 
the Veteran complained of a rash, itching, a change in skin 
color, nail fungus or problems, callus formation and dry skin.

The Veteran is competent to report symptoms of a skin condition 
in service and a continuity of symptoms since.  The Veteran has 
reported constant problems with his feet, such as frequent 
outbreaks of blisters, burning, etc. since his service in 
Vietnam.  See September 2009 VA Form 9 and September 2010 Travel 
Board hearing transcript.  In addition, his wife testified during 
the September 2010 hearing that the Veteran had experienced 
blisters on his feet for the entire duration of their 38-year 
marriage, which would have put their onset as early as 1972, one 
year after the Veteran's discharge from service.

The Veteran's statements and the statements of his wife, along 
with the medical evidence of record, provide competent and 
credible evidence of a skin disability of the feet during active 
duty and a continuity of symptoms since.  The evidence provides a 
sufficient basis for establishing service connection.  Davidson, 
Jandreau, Barr.  Resolving reasonable doubt in the Veteran's 
favor, the claim is granted.  3 8 U.S.C.A. § 5107(b) (West 2002).

Grave's Disease, to include Overactive Thyroid and Radiation 
Treatment

The Veteran contends that he has Grave's disease, to include 
overactive thyroid and radiation treatment related to his active 
military service, to include as a result of exposure to 
herbicides in service, or related to his currently diagnosed 
hypertension.  See September 2009 VA Form 9 and September 2010 
hearing transcript.

The Veteran contends that his currently diagnosed Grave's 
disease, to include overactive thyroid and radiation treatment is 
the result of herbicide exposure in Vietnam.  Because the Veteran 
served in Vietnam, his exposure to herbicides is presumed.  38 
C.F.R. § 3.307(a)(6)(iii).  Grave's disease and hypothyroidism 
are not subject to presumptive service connection on the basis of 
herbicide exposure, because the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of Grave's disease or 
hypothyroidism in humans.

The Veteran could, nonetheless establish service connection with 
evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The current record contains no evidence of a nexus between the 
Veteran's military service and his Grave's disease or 
hypothyroidism.

The Veteran's service treatment records contain no findings of 
Grave's disease or a thyroid disorder and the Veteran has 
reported no in-service symptoms.

The post-service medical evidence of record shows that the 
Veteran has current diagnoses of hypothyroidism and 
thyrotoxicosis due to Grave's disease.  See outpatient treatment 
records from the VA Medical Center in Louisville, Kentucky and 
treatment records from KG, MD.  No medical professional has 
linked the Veteran's diagnoses of Grave's disease or 
hypothyroidism to service.  

There is no evidence otherwise linking the current disability to 
service.  The Veteran has not reported a continuity of 
symptomatology beginning in service and there is no other 
evidence, VA or private, that the current Grave's disease or 
overactive thyroid may be related to service.  

The Veteran is competent to report the symptoms of Grave's 
disease or hypothyroidism, such as anxiety, irritability and 
difficulty sleeping however, as a layperson; he does not have the 
expertise to link the current disability to herbicides in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Indeed the statutory scheme discussed above envisions that the 
link between a disease and herbicide exposure is established by 
scientific or medical evidence.  See 38 U.S.C.A. § 1116

The Veteran also contends that his thyroid disorder may be 
related to his currently diagnosed hypertension.  Specifically, 
he has reported that his thyroid disorder developed after his 
separation from service, around the same time that he was 
diagnosed with hypertension.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected disability by a service- 
connected disability is also compensable under 38 C.F.R. § 
3.310(b).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service- 
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512- 
514 (1998).

The post-service medical evidence of record shows that the 
Veteran has been diagnosed as having hypertension.  He is not 
currently service-connected for hypertension; but assuming 
arguendo that hypertension could be service connected, there is 
no competent evidence linking disease or hypothyroidism to his 
hypertension.  The Veteran has opined that there might be such a 
relationship, but he lacks the necessary medical expertise to 
provide a competent opinion as to the causes of his thyroid 
disease.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against a link between the current disability and 
service.  As the evidence is against the claim, reasonable doubt 
does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for trench foot is granted.

Service connection for Grave's disease, to include overactive 
thyroid and radiation treatment is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has PTSD related to stressful 
experiences during combat in Vietnam.  He also claims to have 
symptoms of anxiety and depression related to his active military 
duty in Vietnam.  

Service treatment records are negative for any evidence of a 
psychiatric disorder.  

The post-service medical evidence of record shows that the 
Veteran has reported psychiatric symptoms in service and a 
continuity of symptoms since.

As noted above, the evidence of record shows that the Veteran 
served in a weapons infantry; that he received the National 
Defense Service Medal (NDSM), the Vietnam Service Medal (VSM) and 
the Republic of Vietnam Campaign Medal (RVNCM), and the RO has 
conceded that he engaged in combat.

Outpatient treatment records from the VA Medical Center in 
Louisville, Kentucky dated from September 2008 to November 2008 
show that the Veteran presented with symptoms of severe anger.  
He reported troublesome memories related to his service in 
Vietnam and constant fear while in Vietnam, for which he self-
medicated with alcohol.  He was diagnosed during outpatient 
treatment with alcohol dependence, an alcohol-induced mood 
disorder and an adjustment disorder with depressed mood.  There 
is no evidence of a diagnosis of PTSD.  However, an examiner in 
October 2008 did recommend antidepressant medication and 
counseling through group therapy for combat stress and 
residential PTSD group therapy.

Private treatment records from DB, MD, the Veteran's private 
physician, dated from July 2003 to February 2007 also show that 
the Veteran reported symptoms of memory loss, confusion, 
nervousness, depression, insomnia and sleep problems.  However, 
there is no evidence of a diagnosis of PTSD or any other 
psychiatric disability.  In fact, in October 2006, it was noted 
that the Veteran's emotional/psychiatric symptoms may have been 
related to his age.

During a VA PTSD examination in December 2008, the Veteran 
reported being in fear on several occasions and excessive 
drinking during active duty in Vietnam.  
The VA examiner noted that the Veteran did meet the DSM-IV 
stressor criteria, but that he did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  Instead, he diagnosed alcohol 
dependence and adjustment disorder with depressed mood.

During a VA mental disorders examination in December 2009, the 
examiner noted that the Veteran reported being very angry and 
agitated over the way he felt he had been treated since his 
return to the United States from Vietnam and particularly, over 
being denied service-connected benefits.  The Veteran reported 
that the only symptom he was having was a desire to drink every 
day, but noted that he had been sober for three weeks.  The 
examiner also noted that the Veteran was not taking any 
psychiatric medication.  

The Veteran reported suicidal thoughts.  He did not report 
depression and noted that he felt much better in general once he 
began taking synthroid.  The examiner noted that an alcohol use 
screening conducted at that time was positive.  

The only diagnosis made by the examiner was alcohol dependence.  
The examiner opined that the adjustment disorder with depressed 
mood had resolved with treatment of hypothyroidism.  He did not 
diagnose any other psychiatric disability or give an opinion on 
the etiology of the Veteran's reported psychiatric symptoms.


During his Travel Board hearing, the Veteran and his wife 
reported that he experienced symptoms of anxiety and depression 
since his return from Vietnam.  The Veteran also testified that 
he believed he had PTSD and reported symptoms such as poor sleep, 
moodiness, suicidal thoughts, nightmares, flashbacks, anger and 
lack of trust.  Furthermore, in an October 2008 statement, the 
Veteran's wife indicated that the Veteran displayed psychiatric 
symptoms such as easy startle response, lack of trust and alcohol 
abuse as a result of his active duty in Vietnam.

The medical evidence of record contains competent evidence of a 
current psychiatric disability.  The Veteran's reports of in-
service psychiatric symptoms and a continuity of symptomatology 
provide evidence that a current psychiatric disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  However, contemporaneous evidence of an ongoing 
psychiatric disability in the years following service is not of 
record.

In addition, VA recently amended its regulations governing 
service connection for PTSD liberalizing the evidentiary standard 
for establishing the required in-service stressor and for 
establishing a medical diagnosis of PTSD.  The revised 
regulations became effective July 13, 2010, and apply to cases 
pending before the Board as of that date.  75 Fed. Reg. 41,092 
(July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Under the revised regulations, the Veteran must have experienced, 
witnessed, or have been confronted by an event or circumstance 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance must have 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, must confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  Id.  
Additionally, there must be in the record no clear and convincing 
evidence to the contrary, and the claimed stressor must be 
consistent with the places, types, and circumstances of the 
Veteran's service.  Id.

The Veteran contends that he has a cardiovascular disease, namely 
hypertension related to his active military service, to include 
exposure to herbicides.

At the time of the Veteran's service entrance examination in 
October 1968, his blood pressure was 138/62.  It was 110/70 at 
the time of his discharge examination in March 1971.  The 
remainder of the service treatment records are negative for 
hypertension or other cardiovascular disease.  

Outpatient treatment records from the VA Medical Center in 
Louisville, Kentucky dated from September to November 2008 show 
that the Veteran had elevated blood pressure readings and was 
diagnosed as having hypertension.  In addition, treatment records 
from DB, MD and Jewish Hospital show that the Veteran was 
diagnosed with hypertension in 2003 and 2008.  He was also 
diagnosed with hypertension during a December 2008 VA 
examination.

VA has recently added ischemic heart disease to the list of 
diseases subject to presumptive service connection for Veteran's 
with in-service herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 
31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  The report 
of a July 2003 CT scan contains an impression of faint 
atherosclerotic vascular disease.  An EKG conducted at that time 
was interpreted as abnormal, but no diagnosis was reported.  An 
opinion is needed as to whether the Veteran has current ischemic 
heart disease.

The Veteran is competent to report symptoms of hypertension.  The 
Board has also considered the credibility of the Veteran's 
contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  As noted above, the Veteran's blood pressure 
was normal at the time of his discharge from service.  However, 
the Veteran has consistently reported that he had elevated blood 
pressure readings upon his return from Vietnam, while stationed 
at Fort Lewis, Washington, but that he did not seek treatment for 
this problem, and that he did not start taking medication for his 
hypertension until years after his discharge.  As the Veteran has 
not provided any conflicting statements, the Board finds that his 
contentions are credible.

An examination and opinion are needed to determine the nature and 
etiology of any currently demonstrated cardiovascular disease, to 
include hypertension and ischemic heart disease.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine the etiology of any current 
psychiatric disability.  The claims folder 
should be made available to the examiner for 
review prior to the examination and the 
examiner should acknowledge such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a current 
psychiatric disability is the result of an 
injury or disease in active service.  

The examiner should note whether the Veteran 
meets the criteria for a diagnosis of PTSD.  
If he does not meet those criteria, the 
examiner should specify which criteria are 
missing.

If the Veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
specify the stressor or stressors supporting 
the diagnosis.  In rendering the requested 
opinion, the examiner should specifically 
opine whether or not the claimed stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.  The examiner is also advised that 
the absence of evidence in the service 
treatment records is an insufficient basis, 
by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit such an opinion to be 
made.
A complete rationale should be given for all 
opinions and conclusions expressed.

2.  Afford the Veteran a VA examination to 
determine the etiology of any current 
cardiovascular disease, to include 
hypertension and for an opinion as to whether 
he has ischemic heart disease.  The examiner 
should provide an opinion as to whether any 
current cardiovascular disease (other than 
ischemic heart disease) is, at least as 
likely as not (50 percent probability or 
more), related to a disease or injury in 
service.

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note whether there is additional 
evidence that would permit the examiner to 
provide the needed opinion.

3.  If any benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


